Case 1:19-cv-02313-LTB Document 1-1 Filed 08/13/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.     $69,375.00 IN UNITED STATES CURRENCY;
2.     $9,715.00 IN UNITED STATES CURRENCY;
3.     10908 UNITY LANE, COMMERCE CITY, COLORADO;
4.     MEN’S ROLEX OYSTER PERPETUAL DATE WATCH;
5.     3428 PURCELL STREET, BRIGHTON, COLORADO;
6.     $8,101.00 IN UNITED STATES CURRENCY;
7.     14358 GLENAYRE CIRCLE, PARKER, COLORADO;
8.     $14,998.00 IN UNITED STATES CURRENCY;
9.     $22,036.00 IN UNITED STATES CURRENCY;
10.    2016 LEXUS GX 460, VIN: JTJBM7FX9G5145879;
11.    $5,044.00 IN UNITED STATES CURRENCY;
12.    674 WIND ROWER COURT, BRIGHTON, COLORADO;
13.    $15,110.00 IN UNITED STATES CURRENCY;
14.    $2,340.00 IN UNITED STATES CURRENCY;
15.    11425 HELENA STREET, COMMERCE CITY, COLORADO;
16.    $4,000.00 IN UNITED STATES CURRENCY;
17.    2015 LEXUS RX 350 VIN: JTJZK1BA6F2422782;
18.    $3,100.00 IN UNITED STATES CURRENCY;
19.    15725 E. 97TH AVENUE, COMMERCE CITY, COLORADO;
20.    $3,332.00 IN UNITED STATES CURRENCY;
21.    $5,294.00 IN UNITED STATES CURRENCY;
22.    $8,120.00 IN UNITED STATES CURRENCY;
23.    $5,154.00 IN UNITED STATES CURRENCY;
24.    385 MATSUNO STREET, BRIGHTON, COLORADO;
25.    2014 HONDA CRV VIN: 3CZRM3H33EG710843; AND
26.    370 CLUBHOUSE DRIVE, FORT LUPTON, COLORADO;

           Defendants.
______________________________________________________________________

           ORDER FOR WARRANT FOR ARREST OF PROPERTY IN REM



                                        1
Case 1:19-cv-02313-LTB Document 1-1 Filed 08/13/19 USDC Colorado Page 2 of 3




        THIS MATTER comes before the Court on the United States’ Amended Verified

Complaint for Forfeiture In Rem, and the Court being fully apprised, FINDS that the

Court has jurisdiction over the following defendant assets, that there is probable cause

to believe the defendant assets are subject to forfeiture, and that a Warrant for Arrest of

the following defendant assets should enter:

   a.      $69,375.00 in United States Currency
   b.      $9,715.00 in United States Currency
   c.      10908 Unity Lane, Commerce City, Colorado
   d.      Men’s Rolex Oyster Perpetual Date Watch
   e.      3428 Purcell Street, Brighton, Colorado
   f.      $8,101.00 in United States Currency
   g.      14358 Glenayre Circle, Parker, Colorado
   h.      $14,998.00 in United States Currency
   i.      $22,036.00 in United States Currency
   j.      2016 Lexus GX 460, VIN: JTJBM7FX9G5145879
   k.      $5,044.00 in United States Currency
   l.      674 Wind Rower Court, Brighton, Colorado
   m.      $15,110.00 in United States Currency
   n.      $2,340.00 in United States Currency
   o.      11425 Helena Street, Commerce City, Colorado
   p.      $4,000.00 in United States Currency
   q.      2015 Lexus RX 350 VIN: JTJZK1BA6F2422782
   r.      $3,100.00 in United States Currency
   s.      15725 E. 97th Avenue, Commerce City, Colorado
   t.      $3,332.00 in United States Currency
   u.      $5,294.00 in United States Currency
   v.      $8,120.00 in United States Currency
   w.      $5,154.00 in United States Currency
   x.      385 Matsuno Street, Brighton, Colorado
   y.      2014 Honda CRV VIN: 3CZRM3H33EG710843
   z.      370 Clubhouse Drive, Fort Lupton, Colorado

        IT IS THEREFORE ORDERED that the Clerk of the Court shall enter a Warrant

for Arrest of Property In Rem and that the United States Marshals Service and/or any

other duly authorized law enforcement officer is directed to arrest and seize the above-



                                             2
Case 1:19-cv-02313-LTB Document 1-1 Filed 08/13/19 USDC Colorado Page 3 of 3




referenced defendant assets as soon as practicable, and to use whatever means may

be appropriate to protect and maintain it in your custody until further order of this Court.

       IT IS FURTHER ORDERED that the United States shall post notice on an official

internet government site for at least 30 consecutive days, stating that all persons

claiming or asserting an interest in the defendant assets must file a Claim and an

Answer to the Complaint with the Court, and serve copies of same to the Assistant

United States Attorney, to the addresses listed below:



       Clerk of the United States District Court        Elizabeth Young
       901 19th Street                                  Assistant United States Attorney
       Denver, Colorado 80294                           United States Attorney’s Office
                                                        1801 California St., Suite 1600
                                                        Denver, Colorado 80202


       SO ORDERED this ____ day of _____________________, 2019.


                                                   BY THE COURT:



                                                   _____________________________
                                                   United States District Court
                                                   Judge/Magistrate Judge




                                             3
